DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 10, 15, 16, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg, US Patent 1001080.
Regarding claim 1, Rosenberg teaches a mail box comprising: a backing plate 1; a holder portion (box) movably coupled to the backing plate 1, the holder portion (box) including an opening 8 at a top end of the holder portion and a pocket (interior) extending from the opening 8 for receiving a placard card; a hinge (not labeled, page 1, line 70-74) hingedly coupling the holder portion to the backing plate 1, the hinge being coupled to the backing plate 1 at a bottom edge of the backing plate; and a fastener 18 coupled to the backing plate 1 and configured to secure a portion of-the top end of the holder portion to the backing plate to retain the placard card in the pocket, the fastener covering a portion of the opening when wherein the fastener is configured to secures the top end of the holder portion to the backing plate and the hinge is coupled to the backing plate at a bottom edge of the backing plate (page 2, lines 26).
Regarding claim 3, Rosenberg teaches the hinge is coupled to the backing plate 1 at a position opposed to the fastener 18.
Regarding claim 5, Rosenberg teaches the hinge is coupled to the holder portion 4 at a bottom edge of the holder portion 4.
Regarding claim 6, Rosenberg teaches the hinge provides for the placard holder 4 to move between a closed position (figure 2) where the placard card is secured in the pocket and an open position where the placard card is removable from the pocket through the opening. 
Regarding claim 10, Rosenberg teaches the pocket of the holder portion 4 is sized retain more than one placard card.
Regarding claim 15, Rosenberg teaches the backing plate 1 is configured to be mounted to a transportation vehicle. The backing plate 1 has an opening 2 adapted to receive a fastener to securing the mail box to a door frame or the like. (page 1, line 63-70).
Regarding claim 16, Rosenberg teaches the hinge is configured to provide for the holder portion to rotate about an axis parallel to a bottom edge of the backing plate 1 to provide for a user to insert a placard card into the holder portion. (See figure 3).
Regarding claim 18, Rosenberg teaches a mail box (placard holder) and method of securing a placard card in a placard holder, the method comprising: inserting a placard card (mail) into a holder portion 4 of a placard holder, the holder portion 4 being movably coupled to a backing plate 1 of the placard holder 4 by a hinge (not labeled, page 1, line 70-74), the holder portion4  including an opening 8 at a top end thereof and a pocket extending from the opening 8 for receiving the placard card, the opening 8 being at a top end of the holder portion; rotating the holder portion of the placard holder about the hinge towards the backing plate 1 of the placard holder, the hinge being coupled to the backing plate 1 at a bottom edge of the backing plate; and securing the top end of the holder portion to the backing plate with a fastener coupled to the backing plate to retain the placard card in the holder portion, the fastener covering a portion of the opening when the fastener secures the top end of the holder portion to the backing plate (page 2, lines 26). 
Regarding claim 21, Rosenberg teaches the fastener 18 secures the top end of the holder portion 4 to the backing plate 1, the fastener 18 extends downwardly over the portion of the opening.
Regarding claim 22, Rosenberg teaches the fastener 18 secures the top end of the holder portion 4 to the backing plate 1, the fastener 18 extends downwardly over the portion of the opening and engages a front surface of the holder portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, US Patent 1001080.
The examiner takes OFFICIAL NOTICE that using rivets to secure the hinge is old and known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the hinge to the backing plate taught by Rosenberg using rivets since rivets is a known fastener. Such a modification would have involved a simple substitution of one known payload for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2D 1385 (2007).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, US Patent 1001080.
Rosenberg teaches the main parts of the device are formed preferably of sheet metal. (page 1, line 63-70) However Rosenberg does not teach the metal is aluminum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the metal mail box of aluminum as an alternate metal to provide a material which is resistant to rusting. Such a modification would have involved a simple substitution of known attachment means for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 11, 12 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631